IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TODD BALLARD,                              : No. 71 WM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
LAWRENCE MAHALLY                           :
(SUPERINTENDENT); JOHN                     :
DOE(S)/JANE DOE(S) (PENNSYLVANIA           :
DEPT. OF CORR. EMPLOYEES); ET AL.,         :
                                           :
                   Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the Motion for Transfer are DENIED.